Title: JM Editorial in the National Intelligencer, 28 December 1807
From: Madison, James
To: 



December 28, 1807

We have said that the embargo gives no pretext to any foreign nation to make war on us.  More may be said.  It destroys the temptation to war.
Would war be directed against us on the ocean?  There it would find at present but a remnant of our commerce not yet got home from distant voyages, and in a little time, none at all.  On that element therefore we shall be invulnerable.
Will it assail us on the other element?  There too every tempting object fails.  Already our means of defence are forbidding; and the activity and efficacy given to our preparations, by the confinement of our seamen and stores to our own ports, will quickly bid defiance to all the force that can be brought against them.  The only spot for which serious apprehensions have been felt is the city of New York; at once the richest and most exposed of our emporiums.  But let it be remembered that its resources for defence, are in proportion to those of its commerce.  Besides; the preparations already made, with others on foot and in prospect, are placing it beyond the reach of danger.  Great as the stake is (much of it by the way the invader’s own property), an enemy that counts all the cost of an armament giving even a chance of success, will strike the balance, against the bargain.
Such would be our situation on both elements.  What would be that of an enemy, should it be the one most  to threaten us?  With indefensible territories at our doors; all the wealth that floats on the ocean would be also be exposed.  There might indeed be a thousand clumsy ships of war parading on that element.  But there would be many thousands laden with the commerce of the world, inviting, under a mock protection, the pursuits of our eagle eyed cruisers; swift as the wind; swarming in every sea, and finding a haunt and a home in every port.
War therefore can have no real charms for such an enemy.  So far from it that the American nation in preferring an embargo to war, under circumstances demanding one of the two,  or a submission to evils greater than either, gives the most signal of proofs that it delights in peace, that the sword is the last weapon it is disposed to employ, and that it allows to interest but little of its weight when put into the scale against humanity.
It is not denied that an embargo imposes on us privations.  But what are these compared with its effects on those who have driven us into the measure?  We shall be deprived of market for our superfluities.  They will feel the want of necessaries.  The profits of our labor will be diminished.  The supplies that feed theirs will fail.  Which of the parties will suffer most?  Which will first be tired of the trial?
An embargo will not be without advantages, separate from the immediate purpose it is to answer.  It forces frugality in the use of things depending on habit alone for the gratification they yield.  It fosters applications of labor which contributes to our internal sufficiency for our wants.  It will extend those household manufactures, which are particularly adapted to the present stage of our society.  And it favors the introduction of particular branches of others, highly important in their nature, which will proceed of themselves when once put in motion, and moreover by attracting from abroad hands suitable for the service, will take the fewer from the cultivation of our soil.
But an advantage most to be prized is the death blow which a perseverance in the measure, till the occasion for it be over, will give to the insulting opinion in Europe that submission to wrongs of every sort will at all times be preferred here to a protracted suspension of commerce.  Unfortunately the treacherous language of two many among us has nourished an error to which we may trace most, if not all the maritime aggressions, and unreciprocal restrictions of commerce, which for a long period have been accumulating against us.  Neither injury nor insult has been supposed capable of rousing the virtue of the nation, to an inflexible purpose of foregoing the luxuries and profits of trade, however obvious or effectual such a mode of redress might be.  The opportunity is now afforded for putting an end for ever to this misconception of our national character.  Let the example teach the world that our firmness equals our moderation; that having resorted to a measure just in itself, and adequate to its object, we will flinch from no sacrifices which the honor and good of the nation demand from virtuous and faithful citizens.  This manly spirit will ensure success, and success in this case will be our defence, and the cheapest of all defences against a repetition of wrongs which might provoke a repetition of such a remedy.  With other injured nations, there may be no choice, but between disgraceful submission or war.  A benignant providence has given to this a happy resource for avoiding both.  It is our duty to avail ourselves of it; and particularly on the present occasion to demonstrate its efficacy.
